Title: From George Washington to John Fry, 10 March 1773
From: Washington, George
To: Fry, John



Sir,
Williamsburg March 10th 1773.

Not knowing with certainty who to apply to for the Quota of the Expences due from Colo. Fry’s Estate towards prosecuting our claim to the Lands under Govr Dinwiddie’s Proclamation of 1754 I have wrote to yourself, & brother, alternately on this head, without receiving any answer. The Lands which have been surveyed & allotted by an order of Council of the 6th of Novr (as you may see by my publication in Rinds Gazette of the 14th of January) are now patented as there directed & in my possession; you therefore, or the person claiming the Land, now Patented in your name, stands indebted to me thus.


To your propon of the sum voted at the meetg in Winchester March 1771
£11.5.0



To yr propn of the contingent accot exhibited at the meetg in Fredericksburg, Novemr 23d 1772
7.9.4


To the Surveyors fees—Surveyg the Lands patented in yr name, vizt 4149 acres—2084 acres & 1525 acres.
12.6  



£31.0.4


Besides this, I have been necessarily involved in some expences (in getting the Patents passed) which I shou’d be glad also to receive, as it is really hard, not only to saddle me with the whole trouble of this business, but to lay me under the necessity of making the incidental advances or suffer the whole proceedings to stop. If no opportunity offers sooner of remitting the money to me, I shou’d be glad to receive it at the April Genl Court, about the 25th of the month, at which time I expect to be in this place, or to get Colo. Fieldg Lewis to transact my business.
If you have any inclination to part with the whole, or any part of your property in these Lands, I should be glad to be advised of it, & upon what terms, as I know of some Gentlemen that want to buy Lands upon the Ohio. I am Sir, Your Most Obt Servant

G: Washington

